* REPORTER'S NOTE: For dismissal of amended petition, see127 Ohio St. 167.
This cause came on to be heard upon the demurrer of the respondents to the relator's petition. On consideration whereof it is ordered and adjudged that said demurrer be, and the same hereby is, sustained upon the authority of Silliman v. Court ofCommon Pleas of Williams County, ante, 338.
It is also ordered that the relator be granted twenty days to plead further and if no amended petition be *Page 645 
filed within such time this action is ordered dismissed at the relator's costs.
Demurrer sustained.
WEYGANDT, C.J., DAY, ALLEN, STEPHENSON and JONES, JJ., concur.
MATTHIAS, J., not participating.